           Case 5:20-cv-02155-LHK Document 123-1 Filed 10/14/20 Page 1 of 3




 1   TINA WOLFSON (SBN 174806)               COOLEY LLP
 2   twolfson@ahdootwolfson.com              MICHAEL G. RHODES (SBN 116127)
     THEODORE MAYA (SBN 223242)              (rhodesmg@cooley.com)
 3   tmaya@ahdootwolfson.com                 TRAVIS LEBLANC (SBN 251097)
     CHRISTOPHER STINER (SBN 276033)         (tleblanc@cooley.com)
 4   cstiner@ahdootwolfson.com               KATHLEEN R. HARTNETT (SBN 314267)
 5   RACHEL JOHNSON (SBN 331351)             (khartnett@cooley.com)
     rjohnson@ahdootwolfson.com              BENJAMIN H. KLEINE (SBN 257225)
 6   AHDOOT & WOLFSON, PC                    (bkleine@cooley.com)
     10728 Lindbrook Drive                   DANIELLE C. PIERRE (SBN 300567)
 7   Los Angeles, CA 90024                   (dpierre@cooley.com)
     Tel: (310) 474-9111                     JOSEPH D. MORNIN (SBN 307766)
 8
     Fax: (310) 474-8585                     (jmornin@cooley.com)
 9                                           EVAN G. SLOVAK (SBN 319409)
     MARK C. MOLUMPHY (SBN 168009)           (eslovak@cooley.com)
10                                           KELSEY R. SPECTOR (SBN 321488)
     mmolumphy@cpmlegal.com                  (kspector@cooley.com)
11   TYSON REDENBARGER (SBN 294424)
     tredenbarger@cpmlegal.com               101 California Street, 5th Floor
12   NOORJAHAN RAHMAN (SBN 330572)           San Francisco, California 94111-5800
     nrahman@cpmlegal.com                    Telephone:     +1 415 693 2000
13
     JULIA PENG (SBN 318396)                 Facsimile:     +1 415 693 2222
14   jpeng@cpmlegal.com
     COTCHETT, PITRE & McCARTHY LLP          Attorneys for Defendant Zoom Video
15   840 Malcolm Road, Suite 200             Communications, Inc.
16   Burlingame, CA 94010
     Telephone:   650.697.6000               Pursuant to L.R. 3-4(a), additional parties are
17   Facsimile:   650.697.0577               listed on the signature page.
18   Interim Co-Lead Class Counsel
19
                                UNITED STATES DISTRICT COURT
20                            NORTHERN DISTRICT OF CALIFORNIA
                                      SAN JOSE DIVISION
21
22                                          Master File No. 5:20-cv-02155-LHK

23                                          DECLARATION OF TINA WOLFSON
     IN RE ZOOM VIDEO
     COMMUNICATIONS, INC. PRIVACY           PURSUANT TO LOCAL RULE 6-2
24
     LITIGATION
25                                          Judge:         Hon. Lucy H. Koh
                                            Courtroom:     8
26
27
28

                                DECLARATION OF TINA WOLFSON
                                      5:20-CV-02155-LHK
             Case 5:20-cv-02155-LHK Document 123-1 Filed 10/14/20 Page 2 of 3




 1               DECLARATION OF TINA WOLFSON PURSUANT TO LOCAL RULE 6-2

 2          I, Tina Wolfson, declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the
 3   following statements are true:

 4          1.      I am an attorney duly licensed to practice before all courts of the State of California,
 5   this Court, as well as other state and federal courts. I am a founding member of the law firm Ahdoot
 6   & Wolfson, PC (“AW”), founded in 1998, and I have litigated complex consumer class actions for
 7   two decades. I have personal knowledge of the matters stated herein and, if called upon, I could and
 8   would competently testify regarding those matters. I respectfully submit this Declaration in support
 9   of the parties’ Joint Stipulation and [Proposed] Order to Allow Plaintiffs to File a First Amended
10   Consolidated Class Action Complaint, and in accordance with Local Rule 6-2.
11          2.      On July 17, 2020, the Court issued an Order Adopting Proposed Briefing Schedule;
12   Denying Request to Stay Discovery; Continuing Case Management Conference (“Scheduling Order”)
13   [Dkt. No. 113]. The Scheduling Order required: a consolidated amended complaint to be filed on or
14   before July 30, 2020; any motion to dismiss to be filed on or before September 14, 2020; and any
15   opposition to the motion to dismiss to be filed on or before October 14, 2020.
16          3.      On July 30, 2020, Plaintiffs Saint Paulus Lutheran Church, Heddi N. Cundle, Lisa T.
17   Johnston, Therese Jimenez, M.F., Kristen Hartmann, Isabelle Gmerek, Oak Life Church, Stacey
18   Simins, Caitlin Brice, and Cynthia Gormezano (collectively, “Plaintiffs”), filed their Consolidated
19   Amended Class Action Complaint against Defendant Zoom Video Communications (“Zoom”) [Dkt.
20   No. 114].
21          4.      On September 14, 2020, Zoom filed its Notice of Motion and Motion to Dismiss the
22   Consolidated Amended Complaint (“Motion to Dismiss”) [Dkt. No. 120].
23          5.      Plaintiffs’ deadline to respond to the Motion to Dismiss is October 14, 2020.
24          6.      The Motion to Dismiss is currently set for hearing on February 4, 2021.
25          7.      By stipulation the parties seek to withdraw Zoom’s Motion to Dismiss, allow
26   Plaintiffs to file the First Amended Consolidated Class Action Complaint on or before October 28,
27   2020, and allow Zoom to answer, move or otherwise respond to the First Amended Consolidated
                                                  -1-
28
                                 DECLARATION OF TINA WOLFSON
                                          5:20-cv-02155-LHK
             Case 5:20-cv-02155-LHK Document 123-1 Filed 10/14/20 Page 3 of 3




 1   Class Action Complaint on or before December 2, 2020 (with Plaintiffs’ opposition to any motion

 2   due on December 30, 2020, and Zoom’s reply in support of any motion due on January 21, 2021).
 3           8.      Plaintiffs and Zoom have met and conferred regarding issues related to the Motion to

 4   Dismiss, and have agreed that in order to focus the legal issues presented to the Court, and thereby
 5   conserve the parties’ and judicial resources, the best course is to allow Plaintiffs to file a First
 6   Amended Consolidated Class Action Complaint. This requires modification of the deadlines set by
 7   the Court’s July 17, 2020 Scheduling Order. [Dkt. No. 113].
 8           9.      No other time modifications have occurred in this matter at the request of the parties
 9   since the Court’s July 17, 2020 Scheduling Order, whether by stipulation or court order.
10           10.     Any newly filed motion to dismiss will retain the same hearing date of February 4,
11   2021. Accordingly, the case schedule should be unaffected.
12
13           I declare under penalty of perjury pursuant to the laws of the United States of America that
14   the foregoing is true and correct. Executed this 14th day of October, 2020 in Los Angeles,
15   California.
16
                                                                     ___________________
17                                                                   Tina Wolfson
18
19
20
21
22
23
24
25
26
27
                                                   -2-
28
                                     DECLARATION OF TINA WOLFSON
                                           5:20-cv-02155-LHK
